By the Court, McKinstry, J.:
The District Court should have sustained the objection to proof of the declarations of Kuchel, that he occupied the land as owner, and that the conveyance to Bergson was in fact a mortgage. These declarations were not in disparagement of the title of the declarant. They were not offered by the defendant, but by the plaintiff himself to strengthen his own claim. They had no greater force as evidence than they would have had, had the decedent brought this action in his life-time, in which case the inadmissibility of such declarations would be apparent.
Judgment and order denying new trial reversed, and cause remanded.
Mr. Justice Rhodes did not express an opinion.